Citation Nr: 1706838	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-50 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and February 2010 rating decision from the VA RO in Roanoke, Virginia.  The Veteran presented sworn testimony at a hearing before the undersigned in July 2016.  A transcript of that hearing is of record. 

The issue of entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset in service.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period her migraine headaches have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.

3.  Throughout the appeal period, the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment with reduced reliability and productivity due to symptoms including flattened affect; panic attacks occurring more than once a week; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).  

3.  The criteria for a disability rating of at least 50 percent for adjustment disorder with depressed mood have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

The Veteran seeks service connection for sleep apnea, which she contends began in service and has been recurrent since that time.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

All three elements of service connection for sleep apnea are established by the competent and credible lay and medical evidence of record.  The Veteran has a diagnosis of sleep apnea.  She reported that while in service, she experienced daytime drowsiness and frequent waking at night.  Furthermore, her former husband provided a written statement explaining that during her period of active duty service, he observed that she would snore loudly when sleeping, and would often stop breathing and/or gasp for air.  See July 2015 Written Statement of J.L.A.  The Veteran and her former spouse are competent to provide testimony as to the symptoms they observed, and the Board finds their testimony to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the service treatment records show that she reported insomnia on multiple occasions during service but did not report other symptoms (such as snoring or gasping for air), the Board does not find that the more recent statements are inconsistent with her prior statements because the Veteran was under no obligation to report all symptoms during service.  Moreover, her records do show that she reported waking throughout the night and daytime fatigue during service, which is consistent with the more recent statements of the Veteran and her former husband.

Furthermore, the competent and credible evidence of record shows that the Veteran's current sleep apnea is related to the symptoms she experienced during service.  In a March 2009 written statement, the Veteran's treating doctor opined that it is highly likely that her sleep apnea developed during service.  Dr. J.P.S. reasoned that common complaints of sleep apnea are loud snoring, disrupted sleep and excessive daytime sleepiness, all symptoms that the Veteran and her ex-husband reported observing during service.  He further noted that symptoms of sleep disordered breathing include snoring, witnessed apneas, gasping for breath during sleep, excessive daytime sleepiness, enuresis/nocturia, mood problems, memory difficulties, impotence, weight gain, morning headache and dry mouth or throat.  He stated that in most circumstances sleep apnea is a progressive disorder with a self-reported history of patient complaints about unrefreshing sleep and daytime sleepiness.  Bed partners report loud snoring and witnessed apneas.  Dr. J.P.S. further stated that obstructive sleep apnea is a complex interaction of sleep physiology and anatomy, and that although physiologic factors may change with time, this does not typically occur rapidly unless other factors such as trauma or stroke supervene.  In light of these factors and the discussed medical literature, Dr. J.P.S. opined that the Veteran had developed sleep apnea several years before it was officially diagnosed with a sleep study.  The Board finds Dr. J.P.S.'s opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board notes that the February 2010 VA examiner opined that the Veteran's current sleep apnea was not related to service because insomnia is not related to sleep apnea.  The Board affords this opinion little probative value, however, because the examiner did not consider the Veteran's reports of daytime drowsiness or the written statement of J.L.A. regarding the symptoms he observed while the Veteran was serving on active duty.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, based on the evidence of record, the Board finds that service connection for sleep apnea is warranted.  

Higher Initial Rating for Migraines

The Veteran seeks an initial compensable rating for her service-connected migraine headaches.  The Board finds that an initial rating of 50 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's migraine headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under this code, the highest schedular rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define this term for purposes of DC 8100.  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Similarly, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

In addressing whether a 50 percent rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004); 38 C.F.R. § 4.21.  Moreover, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted for her migraine headaches throughout the appeal period.  Although the Veteran has not exhibited all of the factors specified under DC 8100 for a 50 percent rating (i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of economic inadaptability,"), her migraine headaches have been productive of very frequent prostrating and prolonged attacks that cause her to lose productivity at work.  She has consistently reported having very frequent migraines during the appeal period that are both prostrating and prolonged.  During a June 2008 VA medical appointment she reported having headaches every two to three weeks, consistent with her report during the September 2008 VA examination.  She also reported that her headaches last for a couple of days.  See June 2008 VA Medical Record; September 2008 Examination Report.  In August 2015 she provided a migraine log showing headaches most weeks of the month lasting two to three days.  She consistently reported experiencing visual changes, nausea, vomiting, photosensitivity.  During the September 2009 VA examination she reported experiencing eight to ten incapacitating migraine episodes over the prior twelve month period that required injections and visits to a neurologist.  She also reported 96 non-incapacitating episodes of migraines in the prior twelve month period.  When she has incapacitating headaches, she reports staying at home in bed in a dark room because bright lights bother her.  During the August 2015 VA examination, she reported having headaches three to five times a month lasting two to three days.  She reported taking Maxalt as needed.  She experienced nausea, vomiting, sensitivity to light and sound during headaches.  She also reported taking approximately two days off per month due to headaches, stating that she has to be in a dark, quiet room when the headaches occur.  Despite this report, the examiner noted that the Veteran experienced "no characteristic prostrating attacks of migraine pain" without providing an explanation for this opinion.   A June 2016 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treating health care provider states that the Veteran experiences migraines with aura, auditory/visual changes, nausea, vomiting, and sensitivity to light and sound.  These headaches include characteristic prostrating attacks more frequently than once per month, and the headaches last more than two days in duration.  The Board finds that this evidence supports a finding that the Veteran has suffered from very frequent prostrating and prolonged attacks of headache pain throughout the appeal period.

Additionally, the Board finds that the Veteran's headache pain and associated symptoms have caused her to lose productivity at school or work throughout the appeal period.  In an August 2008 written statement, the Veteran reported that when she has migraines she is unable to drive to school and that she had to obtain an excuse from her physician so she does not need to attend class when she has severe headaches.  She testified that these episodes occurred approximately twice a month, and ultimately impacted her decision to withdraw from school.  See July 2016 Hr'g Tr. at 18-19.  As noted above, she reports having to stay in a dark, quiet room when her headaches occur.  She further testified that during the appeal period she has had to take up to five weeks a year off from work as a result of her migraine headaches.  Id. at 14.  On the June 2016 DBQ, the Veteran's treating health care provider noted that the pain, nausea and photophobia related to migraine affect her ability to be productive at work.  In light of this evidence, the Board finds that the Veteran's migraine headaches have caused her to lose productivity at school and at work during the appeal period.  

Moreover, after affording the Veteran the benefit of the doubt, the Board finds that the evidence of record demonstrates that her migraine headache symptoms and functional impairment would be worse absent the medication she takes multiple times a week for this condition.  As noted above, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones, 26 Vet. App. at 63.  A review of the criteria for DC 8100 shows that the effects of mediation are not specifically contemplated by the rating criteria.  Here, the Veteran reported taking Elavil and Maxalt two to three times a week, and having injections of medication for her migraine headaches once every two to three months.  The September 2008 VA examiner opined that the Veteran's headaches are severe based on the current amount of medications she is taking.  Significantly, the September 2008 VA examiner noted that additional medical records were necessary for the examiner's review in order to better estimate the severity of the Veteran's migraines at that time, indicating that her headaches could potentially be more severe than indicated by the examination report.  

Thus, because the evidence of record shows that the Veteran's migraine headaches have been productive of very frequent prostrating and prolonged attacks that cause her to lose productivity at school and/or work, and that her migraine headache symptoms would have been worse absent the medication she takes, the Board finds that the criteria for a 50 percent rating for migraines have been more nearly approximated throughout the appeal period.  

The Veteran testified that a grant of a 50 percent rating for migraine headaches for the entire period would satisfy her appeal and that she was not seeking an extraschedular rating.  See July 2016 Hr'g Tr. at 20.  Thus, the Board will not address whether a rating in excess of 50 percent is warranted.

Increased Rating for Psychiatric Disability

The Veteran seeks an increased rating for her service-connected psychiatric disorder.  For the reasons set forth below, the Board finds that she is entitled to a rating of at least 50 percent for adjustment disorder with depressed mood throughout the appeal period. 

The Veteran's adjustment disorder with depressed mood is currently rated under the General Rating Formula for Mental Disorders.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for a mental disorder which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

The evidence supports a finding that the psychiatric disability picture approximated occupational and social impairment with reduced reliability and productivity.   During the appeal her symptoms included depressed mood, anxiety, suspiciousness, anhedonia, fatigue, irritability, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See August 2015 VA Examination Reports; see also VA Medical Records; July 2016 Hr'g Tr. at 21-22, 36-27, and 30-39.  She had occupational impairment with reduced reliability and productivity because the VA examiners noted that she has had difficulty making deadlines and has had to attend training as a result.  The Veteran reported that her poor productivity has resulted in her work being scaled back.  July 2016 Hr'g Tr. at 26.  She also showed social impairment with reduced reliability and productivity in that she is withdrawn and anxious most of the time, has little interest in maintaining friendships or close relationships with her family, is not currently dating, and is not involved in any social activities or groups.  See August 2015 VA Examination Report; July 2015 Hr'g Tr. at 26.  Thus, a 50 percent rating is warranted throughout the appeal period.


ORDER

Service connection for obstructive sleep apnea is granted.

An initial rating of 50 percent for migraine headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A schedular rating of at least 50 percent for adjustment disorder with depressed mood is granted throughout the appeal period, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

During the July 2016 hearing before the Board, the Veteran testified that she has been in treatment at her local VA Outpatient Clinic for her service-connected psychiatric disability.  July 2016 Hr'g Tr. at 22-23.  Those VA records have not been associated with the claims file.  As such, remand is necessary to obtain those records.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran should also be afforded a new VA examination to ensure that the evidence of record reflects the current severity of her symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from 2015 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her psychiatric disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


